Bockes, J.:
The case is not decidedly in favor of the plaintiff on the question of the negligence of the defendant’s servants who had the ferry boat in charge, but it may be well claimed, perhaps, that a case was made proper for the consideration of the jury in that regard. It is somewhat difficult to point out any act of negligence on the part of the master, pilot or crew of the boat, which necessarily or in fair probability, caused or contributed to produce the death of the deceased. The strength of the evidence is to the effect that the ferry boat was not moving at the time of the accident, and that the canal boat, from which the deceased was thrown by the collision, struck the former as it passed while being towed on its way. It is urged that the ferry boat (a steamer) was master of its own movements, and should have kept out of the way of the canal boat, which was less under control of those having it in charge. But, on the other hand, it should be made very clearly to appear,, in order to establish negligence against those in charge of the ferry boat on this ground, that the canal boat was so situated and so moving as to make it apparent or probable to those in charge of the ferry boat, that the former would not pass without collision under proper and careful handling.
There was, however, a collision between the vessels, and the plaintiff's intestate was thereby cast from the canal boat into the river and drowned. On the whole, without suggestion or speculation as to theories of probable action, or of duty on the part of *104those in charge of the respective boats, or attempting to collate the evidence submitted bearing upon the conduct of those parties in their management of them, it must suffice here to declare my conclusion that a case was made for the jury on the evidence, as to the negligence of those having control of the colliding vessels.
A more serious difficulty, however, lies in the way of a recovery against the defendant by reason of the alleged negligence of those having his boat in charge. It is insisted on the part of the defendant’s counsel that, at the time of the collision, those having the management of the ferry boat had departed from their line of duty in their master’s business, and were then engaged in an unauthorized act beyond the scope of their employment; hence that the defendant was not liable for their negligent conduct. I am unable to perceive how this point of difficuly can be overcome. Those persons having the ferry boat in charge were employed by the defendant to run her on the ferry between Hudson and Athens ; and they had no authority to employ the boat in any other service, except occasionally on some special use (unlike that in which they then employed her), when such special use would not interfere materially with the work of the ferry. While on ferry duty, as at this time, they had no authority to take other than ferry-passengers who were to be carried from shore to shore. It seems that on the occasion of the accident a person on the dock wished a favor. He had been left on shore from a canal boat then in tow in the river and moving away, which being observed by the pilot of the ferry boat, the latter invited him on board, promising him, and as a favor, to put him on board the tow. In so doing the ferry boat was taken off her course up stream, and the man was by such accommodation enabled to get on board the tow ; whereupon the collision occurred which caused the death of the deceased. The case on all its material facts seems very similar to that of Cavanagh v. Dinsmore (19 N. Y. S. C. [12 Hun], 465). There a servant in the employment of the defendant as driver of a truck drove off his course at the request of a third party, and as a personal favor to the latter, and while so off duty to his employer negligently ran over and killed the plaintiff’s intestate. It was held that the driver was not acting in the business of his master at the time of the accident, and that the latter *105was not liable for injuries occasioned by his act. . It was there said by the court, and this language has direct application to the case in hand, that the departure of the driver from the ordinary route, for the purpose of doing a favor to another, was clearly an unauthorized deviation, and not within the scope of his duty to his employer ; and the entire law applicable to that case, and by direct analogy also to this, is stated in the additional remarks that “ it is well-settled that the master is not liable for injuries sustained by the negligence of his servants while engaged in an unauthorized act, beyond the scope and duty of his employment, for his own or another’s purpose, although the servant is using the implements or property of the master in such unauthorized act,” The authorities in vindication of this sound principle are numerous ; and many are given in the case cited (page 468), and they need not, therefore, be here repeated by way of reference. It seems indisputable that there was a diversion of the ferry boat by the pilot for a special purpose outside his employment; and this was equally true, too, as to the captain, if it be admitted that the favor, extended to the man left behind by the tow, was consented to or ratified by him. Neither of them was authorized to run the boat off the ferry for a purpose entirely their own, or to favor one, neither soliciting or accepting any right pertaining to a ferry-passenger. The decision in Cavanagh v. Dinsmore seems conclusive of this case, and is sound in principle.
This conclusion renders it unnecessary to consider other subjects of alleged error occurring during the trial.
Judgment and order appealed from reversed; new trial granted, costs to abide the result.